DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group II, claims 73-85, in the reply filed on 2-2-21 is acknowledged.  The traversal is on the ground(s) that the burden encountered in searching the groups together would be slight but not serious.  Groups I and II relate to fusion protein.  A search for the subject matter of group II likely would substantially overlap with the search for group I.  The Office would incur no under or serious burden in examining the claims of groups I and II at the same time.  This is not found persuasive because a fusion protein differ from a nucleic acid encoding a fusion protein at least in physical properties, chemical structures and biological functions.  They have different designs, modes of operation, and effects.  They have different classifications and require separate search and the search would not be co-extensive.  There would serious burden for examiner to search both groups I and II at the same time.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of species (a) the fusion protein comprises an exendin-4 protein to secretory segment of claims 73 and 82 in the reply filed on 2-2-21 is acknowledged.  The traversal is on the ground(s) that with similar arguments as set forth above regarding the election of group II.  This is not found persuasive because of the reasons set forth above and that exendin-4 protein is different from glucagon-like peptide-1 (GLP-1) analog protein, and they differ in their amino acid sequences and biological functions.  In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
s 66-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2-2-21.
Applicant’s amendment filed on 4-26-19 has been entered.  Claims 1-65 have been canceled.  Claims 66-85 have been added.  Claims 66-85 are pending.
Claims 73-85 and species (a) the fusion protein comprises an exendin-4 protein to secretory segment of claims 73 and 82 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-20-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 73-74 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al., 2009 (Journal of Drug Targeting, Vol. 17, No. 3, p. 242-248).
Claims 73-74 are directed to a nucleic acid molecule encoding a fusion protein comprising an exendin-4 protein joined to a secretory segment (elected species).  Claim 74 specifies the secretory segment is cleavable from the exendin-4 protein by a furin protease.
Kim teaches expression vector p-SP-Ex-4 comprising DNA encoding the SP (signal peptide) sequence upstream of the exendin-4 cDNA sequence, and an MTT assay showed that the p-SP-Ex-4 vector transfected cells had higher -cell viability than the p-Ex-4 transfected -SP-Ex-4.  The SP linked to exendin-4 was intended to target the peptide to the constitutive secretion pathway.” (e.g. p. 243, right column, 1st paragraph).Figure 3 shows the p-SP-Ex-4 vector contains signal peptide (SP)-Furin cleavage site (RGRR)-Exendin-4 coding sequence (e.g. p. 245, Figure 3).  The signal peptide (SP) is a secretory segment.  The Furin cleavage site (RGRR) shows the secretory segment is cleavable from the exnedin-4 protein by a furin protease.  Thus, the claims are anticipated by Kim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 73, 75 and 82-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., 2009 (Journal of Drug Targeting, Vol. 17, No. 3, p. 242-248) in view of Megeney et al., 2004 (WO 2004/113380 A1).
Claims 73 and 75 are directed to a nucleic acid molecule encoding a fusion protein comprising an exendin-4 protein joined to a secretory segment (elected species).  Claim 75 specifies the secretory segment is a nerve growth factor (NGF) secretory segment.  Claims 82-85 are directed to an AAV vector comprising a nucleic acid molecule encoding a fusion protein comprising an exendin-4 protein joined to a secretory segment (elected species).  Claim 83 specifies the secretory segment is cleavable from the exendin-4 protein by a furin protease.  Claim 84 specifies the secretory segment is a nerve growth factor (NGF) secretory segment.  Claim 85 reads on an AAV virion comprising the AAV vector of claim 82.
Kim teaches expression vector p-SP-Ex-4 comprising DNA encoding the SP (signal peptide) sequence upstream of the exendin-4 cDNA sequence, and an MTT assay showed that the p-SP-Ex-4 vector transfected cells had higher -cell viability than the p-Ex-4 transfected cells under hypoxia.  “PEI25k/ p-SP-Ex-4 complex may be useful to protect isolated beta cells from apoptosis during transplantation” (e.g. Abstract).  “To increase the secretion of exendin-4, a secretion SP was inserted into the expression plasmid, resulting in the construction of p-SP-Ex-4.  The SP linked to exendin-4 was intended to target the peptide to the constitutive secretion pathway.” (e.g. p. 243, right column, 1st paragraph).Figure 3 shows the p-SP-Ex-4 vector contains signal peptide (SP)-Furin cleavage site (RGRR)-Exendin-4 coding sequence (e.g. p. 
Kim does not specifically teach an AAV vector comprising a nucleic acid encoding the claimed fusion protein, an AAV virion comprising said AAV vector or using nerve growth factor (NGF) secretory segment as the secretory segment.
Megeney teaches a method of promoting proliferation of stem cells in a subject by administering a nucleotide sequence expressing a peptide having cardiotrophin-1 activity to the subject, wherein the nucleotide sequence comprises a viral nucleotide sequence, and the nucleotide sequence comprises a secretion nucleotide sequence that promotes secretion of the peptide having cardiotrophin-1 (CT-1) activity from a cell in the subject (e.g. claims 14, 20 and 22, p. 58-59).  The secretion nucleotide sequence comprises a nerve growth signal sequence (e.g. claim 23, p. 59).  Megeney also teaches the polynucleotide encoding CT-1 can be incorporated into a suitable expression vector such as a plasmid vector and a viral-based vector including adenovirus and adeno-associated virus (e.g. p. 31, last paragraph, p. 33, 1st to 4th paragraphs).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare an AAV vector comprising a nucleic acid encoding the claimed fusion protein because Kim teaches expression vector p-SP-Ex-4 comprising DNA encoding the SP (signal peptide) sequence upstream of the exendin-4 cDNA sequence and Megeney teaches a nucleotide sequence comprising a secretion nucleotide sequence and coding sequence of CT-1 protein and both Kim and Megeney teach preparation of an expression vector comprising a secretion sequence and coding sequence of a protein for the expression of a fusion protein.  Since Megeney teaches the expression vector can be a viral-based vector such as adeno-associated virus (AAV), it would be obvious for one of ordinary skill in the art to substitute the plasmid 
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to increase secretion of exendin-4 and to protect isolated beta cells from apoptosis during transplantation as taught by Kim or to promot proliferation of stem cells in a subject by administering a nucleotide sequence expressing a peptide having cardiotrophin-1 activity to the subject as taught by Megeney with reasonable expectation of success.

Claims 73 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., 2009 (Journal of Drug Targeting, Vol. 17, No. 3, p. 242-248) in view of Megeney et al., 2004 (WO 2004/113380 A1 as applied to claims 73, 75 and 82-85 above, and further in view of Kipps et al., 1998 (Geneseq Accession No. AAV42188, computer printout, pages 1-2).
Claims 73 and 76 are directed to a nucleic acid molecule encoding a fusion protein comprising an exendin-4 protein joined to a secretory segment (elected species).  Claim 76 specifies the secretory segment has the sequence of SEQ ID No. 10.
-SP-Ex-4 comprising DNA encoding the SP (signal peptide) sequence upstream of the exendin-4 cDNA sequence, and an MTT assay showed that the p-SP-Ex-4 vector transfected cells had higher -cell viability than the p-Ex-4 transfected cells under hypoxia.  “PEI25k/ p-SP-Ex-4 complex may be useful to protect isolated beta cells from apoptosis during transplantation” (e.g. Abstract).  “To increase the secretion of exendin-4, a secretion SP was inserted into the expression plasmid, resulting in the construction of p-SP-Ex-4.  The SP linked to exendin-4 was intended to target the peptide to the constitutive secretion pathway.” (e.g. p. 243, right column, 1st paragraph).Figure 3 shows the p-SP-Ex-4 vector contains signal peptide (SP)-Furin cleavage site (RGRR)-Exendin-4 coding sequence (e.g. p. 245, Figure 3).  The signal peptide (SP) is a secretory segment.  The Furin cleavage site (RGRR) shows the secretory segment is cleavable from the exnedin-4 protein by a furin protease.
Megeney teaches a method of promoting proliferation of stem cells in a subject by administering a nucleotide sequence expressing a peptide having cardiotrophin-1 activity to the subject, wherein the nucleotide sequence comprises a viral nucleotide sequence, and the nucleotide sequence comprises a secretion nucleotide sequence that promotes secretion of the peptide having cardiotrophin-1 (CT-1) activity from a cell in the subject (e.g. claims 14, 20 and 22, p. 58-59).  The secretion nucleotide sequence comprises a nerve growth signal sequence (e.g. claim 23, p. 59).  Megeney also teaches the polynucleotide encoding CT-1 can be incorporated into a suitable expression vector such as a plasmid vector and a viral-based vector including adenovirus and adeno-associated virus (e.g. p. 31, last paragraph, p. 33, 1st to 4th paragraphs).
Kim and Megeney do not specifically teach a nucleotide sequence encoding the sequence of SEQ ID No. 10.

It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use the nucleotide sequence encoding the sequence of SEQ ID No. 10 because the teachings of Kim and Megeney provide motivation for one of ordinary skill in the art to use the nerve growth factor signal sequence in the expression vector expressing fusion protein to increase secretion of the expressed protein.  Since Kipps teaches the nucleotide sequence encoding the sequence of SEQ ID No. 10, which is a NGF sequence, it would be obvious for one of ordinary skill in the art to use the nucleotide sequence encoding the sequence of SEQ ID No. 10 taught by Kipps in the expression vector taught by Kim and Megeney so as to increase secretion of the expressed protein with reasonable expectation of success.
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to increase secretion of exendin-4 and to protect isolated beta cells from apoptosis during transplantation as taught by Kim or to promote proliferation of stem cells in a subject by administering a nucleotide sequence expressing a peptide having cardiotrophin-1 activity to the subject as taught by Megeney with reasonable expectation of success.

Claims 73 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., 2009 (Journal of Drug Targeting, Vol. 17, No. 3, p. 242-248) in view of Herring et al., 2009 (Geneseq Accession No. AXR42165, computer printout, pages 1-2).
Claims 73 and 77 are directed to a nucleic acid molecule encoding a fusion protein comprising an exendin-4 protein joined to a secretory segment (elected species).  Claim 77 
Kim teaches expression vector p-SP-Ex-4 comprising DNA encoding the SP (signal peptide) sequence upstream of the exendin-4 cDNA sequence, and an MTT assay showed that the p-SP-Ex-4 vector transfected cells had higher -cell viability than the p-Ex-4 transfected cells under hypoxia (e.g. Abstract).  “To increase the secretion of exendin-4, a secretion SP was inserted into the expression plasmid, resulting in the construction of p-SP-Ex-4.  The SP linked to exendin-4 was intended to target the peptide to the constitutive secretion pathway.” (e.g. p. 243, right column, 1st paragraph).Figure 3 shows the p-SP-Ex-4 vector contains signal peptide (SP)-Furin cleavage site (RGRR)-Exendin-4 coding sequence (e.g. p. 245, Figure 3).  The signal peptide (SP) is a secretory segment.  The Furin cleavage site (RGRR) shows the secretory segment is cleavable from the exnedin-4 protein by a furin protease.
Kim does not specifically teach the exendin-4 protein is encoded by a polynucleotide sequence at least 80% identical to SEQ ID No. 7.
Herring teaches exendin4-DOM7h-14 fusion protein coding sequence (SEQ ID No. 16), Geneseq Accession No. AXR42165, which is 100% identical to the sequence of SEQ ID No. 7 from nucleotides 1-121.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use the nucleotide sequence that is at least 80% identical to SEQ ID No. 7 in the expression vector taught by Kim because Kim teaches expression vector comprising nucleotide sequence encoding exendin-4 protein and Herring teaches a nucleotide sequence encoding exendin-4 protein and said nucleotide sequence is 100% identical to the sequence of SEQ ID No. 
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to increase secretion of exendin-4 and to protect isolated beta cells from apoptosis during transplantation as taught by Kim with reasonable expectation of success.

Claims 73 and 78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., 2009 (Journal of Drug Targeting, Vol. 17, No. 3, p. 242-248) in view of Chen et al., March 30, 2011 (Geneseq Accession No. AZH82856, computer printout, pages 1-2).
Claims 73 and 78 are directed to a nucleic acid molecule encoding a fusion protein comprising an exendin-4 protein joined to a secretory segment (elected species).  Claim 78 specifies the exendin-4 protein comprises an amino acid sequence at least 80% identical to SEQ ID No. 8, wherein the exendin-4 protein effects an agonist response at a GLP-1 receptor. 
Kim teaches expression vector p-SP-Ex-4 comprising DNA encoding the SP (signal peptide) sequence upstream of the exendin-4 cDNA sequence, and an MTT assay showed that the p-SP-Ex-4 vector transfected cells had higher -cell viability than the p-Ex-4 transfected cells under hypoxia (e.g. Abstract).  “To increase the secretion of exendin-4, a secretion SP was inserted into the expression plasmid, resulting in the construction of p-SP-Ex-4.  The SP linked to exendin-4 was intended to target the peptide to the constitutive secretion pathway.” (e.g. p. st paragraph).Figure 3 shows the p-SP-Ex-4 vector contains signal peptide (SP)-Furin cleavage site (RGRR)-Exendin-4 coding sequence (e.g. p. 245, Figure 3).  The signal peptide (SP) is a secretory segment.  The Furin cleavage site (RGRR) shows the secretory segment is cleavable from the exnedin-4 protein by a furin protease.
Kim does not specifically teach the exendin-4 protein has an amino acid sequence that is at least 80% identical to SEQ ID No. 8.
Chen teaches a heloderma suspectum exendin 4 peptide encoding cDNA (SEQ ID No. 5), Geneseq Accession No. AZH82856, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 8.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use the nucleotide sequence encoding the amino acid sequence of SEQ ID No. 8 in the expression vector taught by Kim because Kim teaches expression vector comprising nucleotide sequence encoding exendin-4 protein and Chen teaches a nucleotide sequence encoding exendin-4 protein having amino acid sequence that is 100% identical to the sequence of SEQ ID No. 8.  Since both Kim and Chen teach nucleotide sequence encoding exendin-4 protein, it would be obvious for one of ordinary skill in the art to use the nucleotide sequence encoding the exendin-4 protein taught by Chen in the expression vector taught by Kim so as to express the exendi-4 protein with reasonable expectation of success.  Since the encoded protein is exendin-4 protein, it is inherent that the exendin-4 protein is able to effect an agonist response at a GLP-1 receptor.
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to increase secretion of exendin-4 and to protect isolated beta cells from apoptosis during transplantation as taught by Kim with reasonable expectation of success.

Conclusion
Claims 73-78 and 82-85 are rejected.
Claims 79-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632